Citation Nr: 0701855	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-13 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1945 to 
February 1947.  He died in January 2003, the appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the above claim.


FINDINGS OF FACT

1.  The veteran was not discharged or released from active 
service for a disability incurred or aggravated in the line 
of duty.

2.  At the time of the veteran's death in January 2003, 
service connection was not in effect for any disability, he 
was not in receipt of pension or compensation, a claim for 
such benefits was not pending, and he was not in a VA 
facility or en route thereto. 


CONCLUSION OF LAW

The criteria for payment of non service-connected burial 
benefits have not been met.  38 U.S.C.A. §§ 2302, 2303 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.1600, 3.1605 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

In this case, the law, and not the evidence is dispositive.  
The United States Court of Appeals for Veterans Claims ("the 
Court") has held that when the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  Manning 
v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 
Vet. App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive); see also VAOPGCPREC 5-2004 .  
Therefore, the Board finds that no further action is 
necessary under the VCAA and that the case is ready for 
appellate review.


II.  Legal analysis

Laws and Regulations

VA must receive claims for reimbursement or direct payment of 
burial and funeral expenses within two years after the 
permanent burial or cremation of the body.  Claims for VA 
burial allowance benefits may be executed by the funeral 
director, the individual whose personal funds were used to 
pay burial expenses, or the executor or administer of the 
estate of the veteran.  Evidence in support of such claim 
should generally be a statement of account showing the name 
of the deceased veteran, and the actual costs of burial.  38 
C.F.R. § 3.1601(a), (b).

Under current law, burial allowances are payable under 
certain circumstances to cover the burial and funeral 
expenses of a veteran and the expense of transporting the 
body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 
3.1600.

If a veteran dies as a result of service-connected 
disability, certain burial benefits may be paid.  If a 
veteran's death is not service connected, entitlement to 
burial benefits may be found, in pertinent part, if at the 
time of death, the veteran was in receipt of pension or 
compensation.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600(b).

VA law also provides that when any person who had a status 
under any law in effect on December 31, 1957, which afforded 
entitlement to burial benefits dies, the burial allowance 
will be paid, if otherwise in order, even though such status 
does not meet the service requirements of 38 U.S.C.A. Chapter 
23. 38 U.S.C.A. § 2305; 38 C.F.R. § 3.954.

The provisions of 38 U.S.C.A. § 2305 and 38 C.F.R. § 3.954 
were drafted as "saving clauses" to preserve the eligibility 
of persons entitled to burial benefits, after changes to the 
laws governing the benefits were made in the Veterans' 
Benefits Act of 1957 (Veterans' Benefits Act).

In a precedent opinion, legally binding on VA and the Board, 
the General Counsel of VA held that the "saving provisions" 
do not exempt veterans with wartime service prior to January 
1, 1958, from the current eligibility requirements.  
VAOPGCPREC 9-2003.  Specifically, the General Counsel held 
that 38 U.S.C.A. § 2305 preserves rights individuals had 
under laws in effect on December 31, 1957, based on their 
status as members of particular units or organizations that 
fell within the scope of the laws defining classes of 
individuals potentially eligible under chapter 23 of title 
38.  However, veterans with wartime service prior to January 
1, 1958, were held to be not exempted by section 2305 from 
the amendments to eligibility criteria for nonservice- 
connected burial and funeral allowance currently codified in 
38 U.S.C.A. § 2302(a) made by the Omnibus Budget 
Reconciliation Act of 1981, Pub. L. No. 97-35, which 
eliminated wartime service as a basis of eligibility.

Analysis

At the time of his death, the veteran was not in receipt of 
VA pension or compensation.  On the basis of the law as 
interpreted by the General Counsel of VA, the requirements 
for payment of nonservice-connected burial benefits under 38 
C.F.R. § 3.1600(b) have not been met.

When a veteran dies from nonservice-connected causes, a 
certain sum may be paid as a plot or interment allowance.  
Entitlement is subject, in part, to the following condition 
that the deceased veteran is eligible for the burial 
allowance under 38 C.F.R. § 3.1600(b).  38 U.S.C.A. § 
2303(b); 38 C.F.R. § 3.1600(f).  Eligibility under 38 C.F.R. 
§ 3.1600(b) has not been established.  No other qualifying 
provisions of 38 C.F.R. § 3.1600(f) apply in this case.

In regard to entitlement to nonservice-connected death burial 
benefits, the law is dispositive of the matter.  The veteran 
was not discharged or released from active service for a 
disability incurred or aggravated in the line of duty, and at 
the time of his death in January 2003, service connection was 
not in effect for any disability, he was not in receipt of 
pension or compensation, a claim for such benefits was not 
pending, and he was not in a VA facility or en route thereto.  
The death certificate shows he died in a private hospital.  
Consequently, the benefits sought on appeal are denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).





ORDER

Entitlement to nonservice-connected burial benefits is denied 
as a matter of law.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


